DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,806,452 (hereinafter “reference claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because identical or equivalent language was used to convey a broader scope, as evidenced by the comparative analysis below. Note below that all limitations presently examined are identical to corresponding limitations in the reference claims (note the regular, not-underlined text portions). 


Reference (US 10,806,452) Claims
Claim 1. A surgical instrument, comprising: 


a body having proximal and distal portions; 



an end effector coupled to the distal portion of the body, the end effector including: 

a cartridge assembly including a staple cartridge having a plurality of staples; and 

an anvil assembly including an anvil plate, the anvil assembly pivotably coupled to the cartridge assembly such that the end effector is movable between open and approximated conditions; and 

a drive assembly movable in relation to the end effector between retracted and advanced positions, the drive assembly including an actuator member having a first flange engaged with the anvil assembly, a second flange engaged with the cartridge assembly, and a vertical connector connecting the first flange to the second flange, the first flange supporting first rollers on each side of the vertical connector and the second flange supporting second rollers on each side of the vertical connector, the first rollers engaging the anvil assembly and the second rollers engaging the cartridge assembly, the first and second rollers being rotatable in response to movement of the drive assembly between the retracted and advanced positions.
Claim 1. A loading unit for use with a surgical instrument, comprising: 

a body configured for coupling to a surgical instrument and defining a longitudinal axis and having proximal and distal ends; 

an end effector coupled to the distal end of the body, the end effector including: 

a staple cartridge assembly including a staple cartridge having a plurality of staples; and 

an anvil assembly including an anvil plate; and 




a drive assembly at least partially disposed within the body, the drive assembly including an actuator member having first and second flanges interconnected by a vertical connector, each of the first and second flanges having an internal surface on each side of the vertical connector, at least one of the first and second flanges supporting a roller mount on the internal surface on each of the sides of the vertical connector, each of the roller mounts supporting at least one roller on each of the sides of the vertical connector on the internal surface of the respective first or second flange, each of the rollers engageable with at least one of the staple cartridge assembly or the anvil assembly, the roller being configured to rotate upon longitudinal movement of the drive assembly to facilitate relative movement of the staple cartridge assembly and the anvil assembly between open and approximated conditions; 

wherein the at least one roller is in the form of a ball.


Below, the claims from the examined application are provided next to their requisite identical claim from the reference claims (US 10,806,452).
Examined Claims
Reference (US 10,806,452) Claims
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 6
Claim 5
Claim 6
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 1
Claim 9
Claim 7
Claim 10
Claim 10
Claim 11
Claims 1 & 4
Claim 14
Claim 1
Claim 15
Claim 2
Claim 16
Claim 6
Claim 17
Claim 8
Claim 18
Claim 9
Claim 19
Claim 1
Claim 20
Claim 5


Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

Claims 1, 3, 6-7, 9-10, 12-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2013/0172929 A1) in view of Viola (US 5,954,259).

Regarding claim 1, Hess teaches a surgical instrument (See Fig 1 for surgical stapler {#10} with a loading unit {#18}), comprising:
a body (See Fig 1, #16 and #18 for the body coupled to the surgical instrument) having proximal and distal portions (Fig 1 illustrates that the body defines a longitudinal axis and has a proximal and distal end);
an end effector coupled to the distal portion of the body (See Fig 1 for the end effector. Also see annotated Fig 1 below), the end effector including:
a cartridge assembly (See Fig 1, #40 for the lower jaw which forms the staple cartridge assembly) including a staple cartridge (See Fig 1, #42) having a plurality of staples (See Fig 11, wherein the staple cartridge has a plurality of staples); and
an anvil assembly including an anvil plate (See Fig 1, #20 for the anvil. The anvil assembly is comprised of the upper jaw including the anvil), the anvil assembly pivotably coupled to the cartridge assembly such that the end effector is movable between open and approximated conditions (See at least ¶ [0286]); and
a drive assembly (See Fig 3 for the drive assembly) movable in relation to the end effector between retracted and advanced positions (See Fig 5), the drive assembly including an actuator member (Fig 3, #50 illustrates an actuator member) having a first flange engaged with the anvil assembly (Fig 3, #50), a second flange engaged with the cartridge assembly (Fig 3, #70), and a vertical connector connecting the first flange to the second flange (See Fig 3 illustrating the vertical connector), the first flange supporting first cams (Fig 3, #54) on each side of the vertical connector and the second flange supporting second cams (Fig 3, #72) on each side of the vertical connector (See Fig 3), the first cams engaging the anvil assembly and the second cams engaging the cartridge assembly (See paragraphs [0290] and [0291] which describe that the cams are engageable with at least one of the upper and lower jaws).

    PNG
    media_image1.png
    363
    747
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 1 of Hess illustrating the structural elements of the loading unit.

Hess does not specifically teach first or second rollers, or the first and second rollers being rotatable in response to movement of the drive assembly between the retracted and advanced positions.
	Viola teaches first or second rollers (Fig 5, #104), or
the first and second rollers being rotatable in response to movement of the drive assembly between the retracted and advanced positions (See Fig 5, #104 for the cylindrical roller, which fits into a roller mount {#102}. See Col 6, line 60 - Col 7, line 13 that describes that the cam roller "engages and translates relative to an upper clamming surface 110 of anvil member." A broadest reasonable interpretation of the description that the cam element is identified as a "cam roller" is that the cylindrical element rotates as it is translated in a longitudinal direction. Merriam Webster defines a cam as "a rotating or sliding piece (such as an eccentric wheel or a cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa" and a roller as "a revolving cylinder over or on which something is moved or which is used to press, shape, spread, or smooth something." These two definitions lend weight to the interpretation of the identified "cam roller" as demonstrated above).
	Both Hess and Viola teach surgical stapling apparatus with structural elements to close the anvil member. However, while Hess teaches a cam element which slides along the upper surface of the anvil plate (See Fig 2 and Fig 15 of Hess), Viola teaches a cam element as a roller supported by the actuator and allowed to rotate as it is translated distally (see identified section of Viola in the rejection above). One of ordinary skill in the art would recognize that a cylindrical roller in place of a non-movable cam element would serve to greatly reduce and balance the frictional forces between the cam and the anvil plate as the cam is translated distally, as recognized by Viola in Col 6, line 60 - Col 7, line 13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Viola to include cylindrical cam elements supported by the flanges and allowed to rotate during distal translation with the motivation of providing an easier method of operation associated with rotating cams as opposed to the large frictional forces experienced by sliding cams.

Regarding claim 3, Hess further teaches wherein each of the first and second flanges (See Fig 3 illustrating the first {top/#50} and second {bottom/#70} flanges. See annotated Fig 3 below) includes a roller mount positioned on each side of the vertical connector, each of the roller mounts defining openings, each of the openings receiving one of the first or second rollers (Hess as modified by Viola would replace the cams {Hess; Fig 3, #54/#72} of Hess with rollers {Viola; Fig 5, #104} mounted on roller mounts {Viola; Fig 5, #102).


    PNG
    media_image2.png
    517
    728
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 3 of Hess illustrating the identified top and bottom flanges, along with other structural elements of the actuator member.

Regarding claim 6, Hess further teaches wherein the actuator member includes a knife (Fig 3, #80) that is supported on the vertical connector (See Fig 3).

Regarding claim 7, Hess further teaches wherein the cartridge assembly includes a firing sled (Fig 2, #78 illustrates an wedge/firing sled), the actuator member engageable with the firing sled when the drive assembly moves from its retracted position towards its advanced position to advance the firing sled within the cartridge assembly from a retracted position towards an advanced position to drive the staples from the staple cartridge (Fig 2, #76 illustrates a "distal driving surface" of the actuator member. Paragraph [0292] describes that the distal driving surface {#76} of the actuator member engages the wedge/firing sled {#78}. Paragraph [0292]-[0293] describes that the wedge/firing sled drives the staples from the staple cartridge to form the staples against the undersurface {#60} of the anvil assembly {#20}).

Regarding claim 9, Hess does not specifically teach wherein each of the first and second flanges defines arcuate recesses, and each of the first and second rollers is received within one of the arcuate recesses.
	Viola teaches wherein each of the first and second flanges defines arcuate recesses (See Fig 5, #102), and each of the first and second rollers is received within one of the arcuate recesses (See Fig 5 illustrating that roller is received within the arcuate recess).
Both Hess and Viola teach surgical stapling apparatus with structural elements to close the anvil member. However, while Hess teaches a cam element which slides along the upper surface of the anvil plate (See Fig 2 and Fig 15 of Hess), Viola teaches a cam element as a roller supported by the actuator and allowed to rotate as it is translated distally (see identified section of Viola in the rejection above). One of ordinary skill in the art would recognize that a 

Regarding claim 10, neither Hess nor Viola describe that the roller mounts are secured to the flanges via welding. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to attach the roller mounts (Viola; Fig 5, #102) to the device as a whole because Applicant has not disclosed that the specific act of welding provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a unitary structure formed via casting, forging, or machining because the act of welding does not provide an advantage over other forms of attaching structural components.
	Therefore, it would have been an obvious matter of design choice to modify Hess in view of Viola to obtain the invention as specified in claim 10.

Regarding claim 12, Hess further teaches further including a handle assembly (Fig 1, #12), the proximal portion of the body coupled to the handle assembly (See Fig 1).

Regarding claim 13, Hess teaches an end effector (See Fig 1 for surgical stapler {#10} with a loading unit {#18}. See Fig 1 for the end effector. Also see annotated Fig 1 above) comprising:
a cartridge assembly (See Fig 1, #40 for the lower jaw which forms the staple cartridge assembly) including a staple cartridge (See Fig 1, #42) having a plurality of staples (See Fig 11, wherein the staple cartridge has a plurality of staples);
an anvil assembly including an anvil plate (See Fig 1, #20 for the anvil. The anvil assembly is comprised of the upper jaw including the anvil), the anvil assembly pivotably coupled to the cartridge assembly such that the end effector is movable between open and approximated conditions (See at least ¶ [0286]); and
a drive assembly (See Fig 3 for the drive assembly)  movable in relation to the cartridge and anvil assemblies between retracted and advanced positions (See Fig 5), the drive assembly including an actuator member (Fig 3, #50 illustrates an actuator member) having a first flange engaged with the anvil assembly (Fig 3, #50), a second flange engaged with the cartridge assembly (Fig 3, #70), and a vertical connector connecting the first flange to the second flange (See Fig 3 illustrating the vertical connector), at least one of the first or second flanges supporting cams on each side of the vertical connector (See paragraphs [0290] and [0291] which describe that the cams are engageable with at least one of the upper and lower jaws).
Hess does not specifically teach first or second rollers, or the first and second rollers being rotatable in response to movement of the drive assembly between the retracted and advanced positions.
	Viola teaches first or second rollers (Fig 5, #104), and
(See Fig 5, #104 for the cylindrical roller, which fits into a roller mount {#102}. See Col 6, line 60 - Col 7, line 13 that describes that the cam roller "engages and translates relative to an upper clamming surface 110 of anvil member." A broadest reasonable interpretation of the description that the cam element is identified as a "cam roller" is that the cylindrical element rotates as it is translated in a longitudinal direction. Merriam Webster defines a cam as "a rotating or sliding piece (such as an eccentric wheel or a cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa" and a roller as "a revolving cylinder over or on which something is moved or which is used to press, shape, spread, or smooth something." These two definitions lend weight to the interpretation of the identified "cam roller" as demonstrated above).
Both Hess and Viola teach surgical stapling apparatus with structural elements to close the anvil member. However, while Hess teaches a cam element which slides along the upper surface of the anvil plate (See Fig 2 and Fig 15 of Hess), Viola teaches a cam element as a roller supported by the actuator and allowed to rotate as it is translated distally (see identified section of Viola in the rejection above). One of ordinary skill in the art would recognize that a cylindrical roller in place of a non-movable cam element would serve to greatly reduce and balance the frictional forces between the cam and the anvil plate as the cam is translated distally, as recognized by Viola in Col 6, line 60 - Col 7, line 13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Viola to include cylindrical cam elements 

Regarding claim 17, Hess further teaches wherein the actuator member includes a knife (Fig 3, #80) that is supported on the vertical connector (See Fig 3).
	
Regarding claim 18, Hess further teaches wherein the cartridge assembly includes a firing sled (Fig 2, #78 illustrates an wedge/firing sled), the actuator member engageable with the firing sled when the drive assembly moves from its retracted position towards its advanced position to advance the firing sled within the cartridge assembly from a retracted position towards an advanced position to drive the staples from the staple cartridge (Fig 2, #76 illustrates a "distal driving surface" of the actuator member. Paragraph [0292] describes that the distal driving surface {#76} of the actuator member engages the wedge/firing sled {#78}. Paragraph [0292]-[0293] describes that the wedge/firing sled drives the staples from the staple cartridge to form the staples against the undersurface {#60} of the anvil assembly {#20}).

Regarding claim 20, Hess does not specifically teach wherein the at least one of the first or second flanges defines arcuate recesses, and each of the rollers is received within one of the arcuate recesses.
(See Fig 5, #102), and each of the rollers is received within one of the arcuate recesses (See Fig 5 illustrating that roller is received within the arcuate recess).
	Both Hess and Viola teach surgical stapling apparatus with structural elements to close the anvil member. However, while Hess teaches a cam element which slides along the upper surface of the anvil plate (See Fig 2 and Fig 15 of Hess), Viola teaches a cam element as a roller supported by the actuator and allowed to rotate as it is translated distally (see identified section of Viola in the rejection above). One of ordinary skill in the art would recognize that a cylindrical roller in place of a non-movable cam element would serve to greatly reduce and balance the frictional forces between the cam and the anvil plate as the cam is translated distally, as recognized by Viola in Col 6, line 60 - Col 7, line 13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Viola to include cylindrical cam elements supported by the flanges and allowed to rotate during distal translation with the motivation of providing an easier method of operation associated with rotating cams as opposed to the large frictional forces experienced by sliding cams.

Allowable Subject Matter
Should be above Double Patenting rejections be overcome, claims 2, 4-5, 8, 11, 14-16, and 19 would be found allowable over the prior art for the following reasons:
Milliman (US 6,330,965), Blier (US 2009/0182354), Viola (US 5,954,259), and Hess (US 2013/0172929) teach cams and rollers for closing an anvil assembly during an actuation, as described above. However, none of the above references or those references 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731